Per Curiam.
Defendant pled guilty to the crime of assault with intent to commit armed robbery. MCLA 750.89; MSA 28.284. He appeals his conviction, alleging that the trial judge erred in failing to advise him that he had the right to remain silent during the hearing required by GCR 1963, 785.7 (1) for accepting a guilty plea.
A review of the record discloses that the trial judge fully complied with plea-taking procedures set forth in Boykin v Alabama, 395 US 238; 89 S Ct 1709; 23 L Ed 2d 274 (1969), and People v Jaworski, 387 Mich 21; 194 NW2d 868 (1972). Having done so, the trial judge was under the further obligation to accept the guilty plea only after interrogating the defendant as to the crime committed and his participation therein. GCR 1963, 785.7(3). See also People v Taylor, 387 Mich 209; 195 NW2d 856 (1972).
When a defendant decides to plead guilty to a lesser included offense, he conclusively waives Fifth Amendment rights for purposes of plea-taking proceedings. Boykin v Alabama, supra.
Affirmed.